OdliN, Judge,
delivered tlie following opinion:
After tliis motion bad been argued and while the court was considering the same, information reached this court that on or about the 3d day of this present month of June, 1922, a certain bill was passed by the United States Senate which had previously been passed by the House of Representatives, conferring upon dock workers and repairmen the benefits of the Workmen's Compensation Ijaws enacted by and in force throughout the various states of the Union. The conclusion is therefore *460irresistible that these dock workers' and longshoremen and repairmen were not within the .various Workmen’s Compensation Laws previous to the 3d of June, 1922.
Inasmuch as the bill in the present case was filed on the 30th day of March, 1922, and inasmuch as the legislature of Porto Pico can certainly not possess more powers than the legislature of any one of the forty-eight states, this court is bound to deny the motion to dismiss.
The defendants are allowed until the 29th day of July, 1922, in which to answer the bill, serving a copy thereof upon counsel for the complainant.
To this ruling counsel for the defendants except.